

	

		III

		109th CONGRESS

		1st Session

		S. RES. 261

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mr. Kerry (for himself,

			 Mr. Durbin, Mr.

			 Reid, Mr. Obama,

			 Mrs. Boxer, and Mr. Jeffords) submitted the following resolution;

			 which was referred to the Committee on

			 Environment and Public Works

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  crisis of Hurricane Katrina should not be used to weaken, waive, or roll back

		  Federal public health, environmental, and environmental justice laws and

		  regulations, and for other purposes.

	

	

		Whereas Hurricane Katrina made landfall in the Gulf Region

			 on August 29, 2005, destroying property, causing massive floods, and resulting

			 in more than $35,000,000,000 in insured property losses and over 1,000

			 deaths;

		Whereas expeditiously rebuilding those areas affected by

			 Hurricane Katrina and providing the victims of the storm with normalcy and

			 relief must be the top priorities for Congress;

		Whereas Secretary of Homeland Security Michael Chertoff

			 recently commented, We are going to have to clean probably the greatest

			 environmental mess we have ever seen in the country as a result of Hurricane

			 Katrina;

		Whereas Hurricane Katrina demonstrates the connection

			 between the health and safety of communities and the health of natural

			 resources;

		Whereas many of the hardest hit areas in New Orleans and

			 the Gulf Coast from Hurricane Katrina were low-income and minority communities

			 already facing decades of environmental injustices;

		Whereas at least 9 major oil spills, and scores of smaller

			 oil and hazardous substance spills, leaks, and other releases have

			 occurred;

		Whereas 60 underground storage tanks, hazardous waste

			 storage facilities, and industrial facilities, and 5 Superfund sites in New

			 Orleans were hit by Hurricane Katrina, yet monitoring reported to date has only

			 been conducted at a handful of sites for a limited number of

			 contaminants;

		Whereas nearly 1,000 drinking-water systems were disabled

			 or impaired because of power outages or structural damage, many people have

			 been told to boil their water, and safe drinking water may not be available for

			 the entire population for years to come;

		Whereas the Environmental Protection Agency’s initial

			 water quality tests found that flood water in New Orleans contains 10 times

			 more E. Coli bacteria than the Agency considers safe for human contact and lead

			 concentrations that exceed drinking water standards, and the mix of

			 contaminants poses a serious disease risk to those wading through the filthy

			 water;

		Whereas proper implementation and enforcement of Federal

			 public health and environmental regulations are necessary to protect human

			 health, especially among vulnerable populations, and are necessary in times of

			 emergency to ensure that the response to a disaster does not exacerbate the

			 initial impact;

		Whereas major industrial facilities and toxic waste sites

			 disproportionately impact low-income individuals, minorities, children, the

			 elderly, and all underserved communities;

		Whereas more than 1 in 4 Americans, including 10,000,000

			 children, live within 4 miles of a Superfund site, which poses serious public

			 health issues when sites are not cleaned up adequately and in a timely

			 manner;

		Whereas the health of low-income and minority communities

			 continues to suffer, largely because of the cumulative impact of all sources of

			 pollution on public health in the acute impact area and the failure to consider

			 cumulative impacts upon siting of new industrial facilities and cleanup of

			 existing toxic communities;

		Whereas the addition of poor environmental protection and

			 enforcement to existing health vulnerabilities has only exacerbated the

			 conditions in these communities, which often suffer from higher rates of

			 illness and death in comparison with middle-class, suburban, and more affluent

			 communities;

		Whereas Federal public health and environmental laws

			 provide many opportunities to address environmental risks and hazards in

			 minority and low-income communities if applied and implemented;

		Whereas Executive Order 12898 states that each Federal

			 agency shall make achieving environmental justice part of its mission by

			 identifying and addressing, as appropriate, disproportionately high and adverse

			 human health or environmental effects of its programs, policies, and activities

			 on minority and low-income populations;

		Whereas in 2005, the Congress passed and President Bush

			 signed into law (Public Law 109–54) language prohibiting the Environmental

			 Protection Agency from using appropriated funds to work in contravention of

			 Executive Order 12898 and further delay the implementation of this Order, which

			 is critical to achieving environmental and health equity across all community

			 lines;

		Whereas environmental cleanup of affected areas must be

			 done in an effective and timely manner to ensure the victims of Hurricane

			 Katrina can return to their homes without enduring preventable environmental or

			 health risks; and

		Whereas weakening, waiving, and rolling back Federal

			 public health and environmental protections would further threaten the

			 heavily-damaged area of the Gulf Coast, negatively impact the public health of

			 the already most-affected communities, and put public health and the

			 environment at greater future risk at the expense of all communities: Now,

			 therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the crisis of

			 Hurricane Katrina and other such disasters should not be used to weaken, waive,

			 or roll back Federal public health, environmental, and environmental justice

			 laws and regulations;

			(2)State, local, and

			 regional authorities must retain their authority for compliance and permitting

			 of industrial and other facilities, and their role in enforcing and

			 implementing monitoring and cleanup regulations;

			(3)testing,

			 monitoring, cleanup, and recovery in the region hit by Hurricane Katrina and

			 other areas of national emergency—

				(A)should be

			 completed in a manner designed to protect public health and the environment and

			 ensure habitability of the region and mitigate against the effects of future

			 storms; and

				(B)should be carried

			 out in compliance with Executive Order 12898; and

				(4)the Federal

			 rebuilding of communities and the economy of the Gulf Region should be a model

			 of the integrated, diverse, and sustainable society that all people in the

			 United States desire and deserve.

			

